PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,189,005
Issue Date: January 29, 2019
Application No. 15/607,713
Filing or 371(c) Date: May 30, 2017
Attorney Docket No. 17188-000025-US
Title: PUMP FOR CORROSIVE FLUIDS


:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.182, filed April 23, 2021, in response to the decision mailed April 16, 2021, dismissing the original petition requesting issuance of a duplicate Letters Patent for the above-identified patent.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Gary D, Yacura appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The petition is GRANTED.

The Office of Data Management is directed to issue the duplicate Letters Patent.

As authorized, the $420 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.  

A copy of this decision is being faxed to the Office of Data Management for issuance of the duplicate Letters Patent.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries regarding the issuance of the duplicate Letters Patent should be directed to Kimberly House in the Office of Data Management at (571) 272-4200.

/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions

cc:	Kimberly House, Randolph Square, 9th Floor, D33 (Fax No. (571) 270-9958)